PER CURIAM.
We grant the petition for certiorari and quash the court’s order of December 12, 1985 suspending the plaintiff’s cause of action. We join with our sister courts in holding that Section 944.292, Florida Statutes (1983) is unconstitutional as construed by the trial court to bar the appellant, who has been convicted of a felony and not had his “civil rights” restored under any of the procedures set out in the statute, from prosecuting a civil lawsuit for personal injuries sustained in an automobile accident. The statute, without any apparent constitutional authorization, broadly suspends all “civil rights,” in direct violation of article I, section 21 of the Florida Constitution which guarantees access to the courts of this state to all persons. See Sabin and The Phoenix Collection, Inc. v. Butter, 493 So.2d 469 (Fla. 3d DCA 1986); McCuiston v. Wanicka, 483 So.2d 489 (Fla. 2d DCA 1986); and Lloyd v. Farkash, 476 So.2d 305 (Fla. 1st DCA 1985).
ANSTEAD and GLICKSTEIN, JJ., concur.
LETTS, J., concurs specially with opinion.